FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUIS ARNOLDO CRUZ,                               No. 10-70811

               Petitioner,                       Agency No. A094-377-046

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Luis Arnoldo Cruz, a native and citizen of El Salvador, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary determination that

Cruz failed to show exceptional and extremely unusual hardship to a qualifying

relative. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d

887, 892 (9th Cir. 2003).

      To the extent Cruz contends that the agency did not apply the legal standard

correctly in making its hardship determination, this contention is not supported by

the record and does not amount to a colorable constitutional claim. See Martinez-

Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (“[T]raditional abuse of

discretion challenges recast as alleged due process violations do not constitute

colorable constitutional claims that would invoke our jurisdiction.”).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    10-70811